Exhibit 99.1 Foresight Energy LP Announces Second Quarter 2016 Results Second Quarter 2016 Highlights: • Production of 4.9 million tons • Sales volumes of 5.1 million tons • Coal sales of $224.1 million • Net loss attributable to limited partner units of $27.8 million • Adjusted EBITDA of $75.1 million • Cash flows from operations of $39.4 million ST. LOUIS, Missouri—(BUSINESS WIRE)—August 9, 2016—Foresight Energy LP (NYSE: FELP) today reported financial and operating results for the second quarter 2016.Coal sales of $224.1 million for the second quarter 2016 contributed to Adjusted EBITDA of $75.1 million, cash flows from operations of $39.4 million and a net loss attributable to limited partner units of $27.8million,or $(0.21) per unit.Foresight’s results for the second quarter 2016 were benefited by a 35.0% increase in sales volumes compared to the first quarter 2016, however, sales volumes were 10.2% lower as compared to the prior year second quarter driven by a decline in international shipments. Also, during the second quarter 2016, Foresight’s results were unfavorably impacted by $10.8 million in non-cash losses on its commodity derivative contracts, $5.9 million of debt restructuring and legal costs related to negotiations with its lenders, and $4.3million in incremental interest charges resulting from the application of default interest rates.Capital expenditures for the second quarter 2016 were $8.3 million, up $3.3 million from the first quarter of 2016 but less than the $21.8 million incurred for the second quarter 2015. “Despite continuing challenges in the domestic and international coal markets, Foresight’s second quarter results improved significantly versus the first quarter of this year largely due to increased sales volumes and improved cost control.We have taken the necessary steps of altering our production schedules in an effort to more closely match our production with market demand.While production schedules were significantly reduced during the quarter, Foresight was still able to maintain its low-cost operating profile.This continued commitment to safe, low cost coal production positions Foresight to withstand the pressures of the current coal market and will allow us to capture contracting opportunities as they arise,” said Rob Moore, President and Chief Executive Officer. Update on Restructuring Efforts As previously announced, on July 22, 2016, Foresight entered into amended and restated transaction support agreements with certain consenting noteholders of its 2021 senior notes, certain consenting lenders to its credit agreement, and certain principal equityholders of Foresight and its general partner. The transaction support agreements modified the terms of the restructuring of the Partnership’s indebtedness and certain governance and equity matters relating to the Partnership, including a proposed amendment of its credit agreement (the “Restructuring”). On August 1, 2016, Foresight achieved the first important milestone of the amended and restated transaction support agreements and launched the tender offer and exchange offer as part of the Restructuring. 1 “We are pleased that we have concluded the negotiations with our creditors,” said Mr.Moore. “Together the Partnership, equity sponsors and debt holders have shown an increased commitment to the long-term viability of Foresight Energy.While the negotiations were challenging, we have reached an agreement that allows Foresight Energy to move forward and continue to achieve the goal of operating the safest, lowest cost, and most productive coal mines in the Illinois Basin.” The successful consummation of the Restructuring remains subject to various conditions, including the successful negotiation of definitive documentation and other conditions that are not within the control of Foresight or its affiliates. As such, there can be no assurance that Foresight will be able to successfully negotiate or implement any of the proposed Restructuring transactions contemplated by the support agreements, or if it is able to do so, that such negotiation or implementation will be consistent with the terms as previously disclosed. Please refer to the Current Reports on Form 8-K filed with the Securities and Exchange Commission (“SEC”) on July 25, 2016 and August 1, 2016 and the Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2016 filed with the SEC today for more information regarding the transaction support agreements, the Restructuring and the tender and exchange offers. Consolidated Financial Results & Cash Flow Coal sales totaled $224.1 million during the second quarter 2016, a decrease of $25.8 million from the prior year second quarter.This decrease was primarily due to reduced sales volumes as weak market conditions continued during the first half of the year due to mild weather, oversupply in the market and low natural gas prices.More specifically, Foresight’s sales volumes were significantly impacted by lower international shipments as the seaborne markets remained challenging, which also resulted in a corresponding decline in transportation expense.The Partnership did begin to see some stability in the international markets during the second quarter 2016 as weather patterns changed and export prices started to rise.When comparing second quarter 2016 results to the first quarter 2016, coal sales increased $61.0 million driven by higher sales volumes as shipments during the first quarter 2016 were the lowest sales volumes Foresight experienced in several years.Coal sales realizations themselves remained relatively unchanged when compared to both the first quarter 2016 and the second quarter 2015 as did netback to mine realizations per ton. Cost of coal produced was $112.1 million for the second quarter 2016 compared to $122.0 million for the same period 2015. The decrease during the current quarter was driven by lower sales volumes. When comparing second quarter 2016 to the first quarter 2016, cost of coal produced increased $22.9 million due to a 1.3 million ton increase in sales volumes offset by lower cash costs per ton sold as the cost impact of the Hillsboro combustion event largely subsided with the mine entrance being sealed and the higher coal production resulted in improved leveraging of fixed costs. Transportation costs for the second quarter 2016 decreased $8.5 million compared to the second quarter 2015 primarily due to lower sales volumes and a decrease in the average cost of transportation. The decline in transportation cost per ton sold was due to a lower percentage of sales going to international markets during the current year quarter offset partially by higher charges for shortfalls on minimum contractual throughput volume requirements as a result of expected reductions in international shipments. Cash flows provided by operations for the second quarter 2016 improved slightly from the first quarter 2016 reaching $39.4 million for the current quarter.Foresight ended the quarter with $45.2 million in cash and cash equivalents, representing an increase of $29.0million from the first quarter 2016.This increase can be attributed to a continued disciplined approach to capex spending, which was $8.3million for the second quarter 2016, up slightly from the first quarter 2016 and significantly less than the $21.8 million for the second quarter 2015. Cash flows from operations were negatively impacted by costs incurred as part of our debt restructuring of $5.9million for the second quarter 2016 and $15.6 million for the six months ended June 30, 2016. Forward-Looking Statements This press release contains “forward-looking” statements within the meaning of the federal securities laws. These statements contain words such as “possible,” “intend,” “will,” “if” and “expect” and can be impacted by numerous factors, including risks relating to the securities markets, the impact of adverse market conditions affecting business of the Partnership, adverse changes in laws including with respect to tax and regulatory matters and other risks. There can be no assurance that actual results will not differ from those expected by management of the Partnership. Specifically, the Partnership continues to experience substantial financial, business, operational and reputational risks that threaten its ability to continue as a going concern and could materially affect its present expectations or projections. Known material factors that could cause actual results to differ from those in the forward-looking statements are described in Part I, “Item 1A. Risk Factors” of the Partnership’s Annual Report on Form 10-K filed on March15,2016 and Part II, “Item 1A. Risk Factors” of the Partnership’s Quarterly Report on Form 10-Q filed today. The Partnership 2 undertakes no obligation to update or revise such forward-looking statements to reflect events or circumstances that occur, or which the Partnership becomes aware of, after the date hereof. Non-GAAP Financial Measures Adjusted EBITDA is a non-GAAP supplemental financial measure that management and external users of the Partnership’s consolidated financial statements, such as industry analysts, investors, lenders and rating agencies, may use to assess: • the Partnership’s operating performance as compared to other publicly traded partnerships, without regard to historical cost basis or, in the case of Adjusted EBITDA, financing methods; • the Partnership’s ability to incur and service debt and fund capital expenditures; and • the viability of acquisitions and other capital expenditure projects and the returns on investment of various expansion and growth opportunities. The Partnership defines Adjusted EBITDA as net income (loss) attributable to controlling interests before interest, income taxes, depreciation, depletion, amortization and accretion. Adjusted EBITDA is also adjusted for equity-based compensation, losses/gains on commodity derivative contracts, settlements of derivative contracts and material nonrecurring or other items which may not reflect the trend of future results. As it relates to commodity derivative contracts, the Adjusted EBITDA calculation removes the total impact of derivative gains/losses on net income (loss) during the period and then add/deducts to Adjusted EBITDA the amount of aggregate settlements during the period.
